 

UNITED STATES DISTRICT COUR]

SOUTHERN DISTRICT OF NEW YORY Oi a ce

Be

 

 

 

 

 

; 03-md-1570 (GBD)(
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 19-cv-41 (GBD)(SN)
Arias, et al. v. The Islamic Republic of Iran ECF Case

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
ARIAS PLAINTIFF IDENTIFIED AT EXHIBIT A

(ARIAS Supplement 1)

Upon consideration of the evidence and arguments submitted by the Plaintiff identified in
Exhibit A to this Order, plaintiffs in Arias, et al. v. The Islamic Republic of Iran, Case No. 19-cvy-
41 (GBD)(SN), who is the estate of a victim of the terrorist attacks on September 11, 2001 who
was killed on September 11, 2001, and the Judgment by Default for liability only against the
Islamic Republic of Iran entered on September 9, 2019 (ECF No. 5104), together with the entire
record in this case, it is hereby;

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiff in Arias, et al. v. The Islamic Republic of Iran, Case No. 19-cv-41 (GBD)SN), as
identified in the attached Exhibit A, who are each the estate of a victim of the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that the Plaintiff identified in Exhibit A were previously awarded
compensatory damages for decedents’ pain and suffering in an amount of $2,000,000 per estate,

as set forth in Exhibit A; and it is

   

 

 

 
Case 1:03-md-01570-GBD-SN Document 5734 Filed 01/24/20 Page 2 of 2

ORDERED that the Plaintiff identified in the expert report attached as Exhibit B to the
Eubanks Declaration, dated January 24, 2020 (and identified in Exhibit A), is awarded economic
damages as set forth in Exhibit A and as supported by the expert report and analysis submitted by
Dr. Stan V. Smith as Exhibit B to the Eubanks Declaration, and it is

ORDERED that the Plaintiff identified in Exhibit A is awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that the Plaintiff identified in Exhibit A may submit an application for punitive
damages or other damages (to the extent such awards have not previously been ordered) at a later
date consistent with any future rulings made by this Court on this issue, and it is

ORDERED that the remaining Arias Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York S RDERED:

war +6 2020 tiny, 6B. DOneke

CEPRGLB, DANIELS
ed States District J udge

 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5734-1 Filed 01/24/20 Page 1iof1

 

 

 

 

EXHIBIT A
DECEDENT

9/11 9/11 9/11 % PAIN AND DECEDENT a UbeMENT.
DECEDENT'S | DECEDENT'S DECEDENT'S fa SUFFERING ECONOMIC LOSS| AMOUNT FOR
FIRST NAME | MIDDLE NAME| LAST NAME B PREVIOUSLY

ESTATE
FILED
Ruth Ellen Ketler $  2,000,000.00 | $ 16,136,086.00 | $ 18, 136,086.00

 

 

 

 

 

 

 

Page 1 of 1

 

 
